IN THE SUPREME COURT OF THE STATE OF IDAHO

                                         Docket No. 47037

STATE OF IDAHO,                                       )
                                                      )
     Plaintiff-Respondent,                            )        Boise, December 2020 Term
                                                      )
v.
                                                      )        Opinion filed: February 10, 2021
CARLI JOANN CAMPBELL,
                                                      )
                                                      )        Melanie Gagnepain, Clerk
     Defendant-Appellant.                             )

         Appeal from the District Court of the First Judicial District of the State of Idaho,
         Kootenai County. Lansing L. Haynes, Senior District Judge.

         The judgment of the district court is affirmed.

         Eric Don Fredericksen, State Appellate Public Defender, Boise, for Appellant.
         Ben McGreevy argued.

         Lawrence G. Wasden, Idaho Attorney General, Boise, for Respondent. Justin
         Porter argued.
              _______________________________________________

MOELLER, Justice

         This case asks us to determine whether the district court properly instructed the jury on
the elements of accessory to a felony. The State charged Carli Campbell as an accessory to a
felony under Idaho Code section 18-205(1) for withholding or concealing information from
police officers about an aggravated battery and burglary that occurred in her home on December
24, 2017. After the evidentiary phase of the trial was completed, Campbell requested that the
district court instruct the jury that the State was required to prove that the alleged assailant,
Michael Cross, committed the aggravated battery or burglary beyond a reasonable doubt. The
State opposed this request and the district court agreed, concluding that while the State was
required to prove Campbell had knowledge of the conduct that constituted an aggravated battery
or a burglary, it was not was required to prove Cross committed the aggravated battery or
burglary beyond a reasonable doubt. At the conclusion of the trial, the jury found Campbell
guilty. Campbell now appeals her conviction to this Court. We affirm.




                                                  1
                      II. FACTUAL AND PROCEDURAL BACKGROUND
        Daniel Renaud and Carli Campbell have known each other for about fifteen years.
Sometime after Campbell’s husband was incarcerated, their relationship had become romantic.1
On December 23, 2017, Campbell and her female friend met Renaud at a bowling alley around
10:00 p.m. About an hour later, Renaud, Campbell, and her friend took an Uber back to
Campbell’s house, near Hayden, Idaho. Renaud left his vehicle at the bowling alley because he
had been drinking. Once back at Campbell’s house, the three of them played cards and drank
alcohol. Later, after Campbell and Renaud had engaged in sexual intercourse in her bedroom,
Campbell became angry when she saw Renaud cuddling on the couch with her friend. Renaud
suggested that he, Campbell, and her friend engage in a “threesome.” Campbell was incensed
and demanded that Renaud leave. He refused, claiming he was too drunk, it was 2:30 a.m., and
his vehicle was parked at the bowling alley. Campbell went outside with her phone for about five
minutes, and then returned and told Renaud that he would get his “ass kicked” if he did not
leave. Campbell told him, “If I was [sic] you, I would leave.” Renaud said he would be staying,
and then closed his eyes and fell asleep on the couch.
        Shortly thereafter, Renaud opened his eyes and saw Matthew Cross coming through the
front door and rushing at him. He recognized Cross because Renaud had met him on two prior
occasions. He testified that Cross pointed at Renaud and then “bull rushed” him. Cross punched
and kicked Renaud, until he became unconscious.
        Campbell called 911 and requested an ambulance. She told the operator, “there was like a
dispute over a girl and someone got punched.” Kootenai County Sheriff’s Deputy Brock
responded to a report of an unconscious male at Campbell’s house around 3:13 a.m. on
December 24, 2017. When Deputy Brock arrived, Campbell met him and directed him to the
kitchen, where he observed a male, later identified as Renaud, propped up by Campbell’s friend.
Renaud was lethargic, mumbling, his eyes were rolling around, and he had blood on his face.
Deputy Brock attempted to question Renaud but Renaud was largely incoherent.
        Campbell told Deputy Brock that an unknown individual entered her home without
permission, beat Renaud until he was unconscious, and then left. She stated that she had not seen
anything or anybody because she was in another room sleeping when it happened. Later, Deputy


1
  Carli Campbell is married to Cody Campbell, who was incarcerated at the Kootenai County Jail during the time
relevant to this case.


                                                        2
Brock overheard Campbell tell medical personnel that Renaud had been kicked and punched.
Because Campbell had told Deputy Brock that she did not see anything, Deputy Brock
questioned her again. Campbell then told Deputy Brock, “I didn’t see what happened. I just
know that I saw the kick.” Campbell also told another officer she saw “a person” but she could
not describe their race or gender. Yet, a short time later, Campbell told a different officer that
“he” had walked in and punched and kicked Renaud and then walked out—specifically using
male pronouns in her statement. Officers expressed skepticism about Campbell’s story and
concern over her apparent indifference to the crime, explaining that she would be charged if they
found out she was lying, Yet, Campbell continuously denied any knowledge of the incident,
insisting that an unknown person randomly came into her house and knocked out Renaud, even
though she initially told the 911 operator that “there was like a dispute over a girl.”
       Upon regaining full consciousness at the hospital, Renaud identified Cross as his attacker
to police officers. Doctors determined that Renaud had a broken jaw and a fractured sinus that
required surgery. Afterwards, doctors wired his jaw shut for five weeks. Renaud’s recovery was
difficult – he lost twenty pounds because he could not eat solid food, he endured serious pain, he
could not work, and he could barely communicate. The metal plates used to hold his jaw in place
became infected, so Renaud had to undergo a second surgery to remove and replace those. The
shape of Renaud’s jaw has been permanently altered as a result of the incident.
       Deputy Brock and other deputies were unsuccessful in their attempts to arrest Cross until
about two weeks after the incident. Deputy Brock confiscated two cell phones from Cross. Law
enforcement then obtained search warrants for Cross’ two cell phones and Campbell’s cell phone
and extracted data from all three cell phones. Detective Kelso also obtained a search warrant for
records from Cross’ cell phone provider. Data from these records showed when the phone had
been used and which cell phone towers it was near during use, thereby giving a rough physical
location of where the caller was when the calls were placed and the text messages sent. Detective
Kelso examined the content of text messages between Cross and Campbell from the days
surrounding the incident and opined that they were also engaged in a sexual relationship.
       On the night of the incident, the cell phone records showed that Campbell called Cross at
2:39 a.m. and the call lasted two minutes and forty seconds, and then Cross called Campbell
back at 2:42 a.m. and that call lasted fifteen seconds. At 2:55 a.m. Cross texted Campbell, “Its
[sic] ok carli i [sic] know im [sic] not worth it. Wish you the best.” Campbell responded at 3:01



                                                  3
a.m., “Actually was looking forward to you fucking him up. You are a great man wish I could
have seen that.” Cross replied at 3:01 a.m., “Lmfao I bet,” “Cop callin [sic] for sure,” and “Not
setting me up.” At 3:03 a.m. Campbell sent Cross a text, “He was so scared,” and she sent
another one at 3:04 a.m., “I am like upset that he’s gonna [sic] keep his teeth.”
        Detective Uhrig analyzed the cell phone provider records to generate a map that showed
what cell phone tower Cross’ phone was operating near at the time of the incident. At 11:37
p.m., Cross’ phone was operating in a sector on the north side of Coeur d’Alene. At 2:38 a.m.
and between 2:55 a.m. and 3:06 a.m. the phone was operating in a sector on the north side of
Hayden, near Campbell’s house.
        An analysis of Campbell’s cell phone also revealed she conducted several internet
searches immediately following the incident, including such topics as: (1) “can cops subpoena
text messages”; (2) “How Can I Protect My Cell Phone Data Records From Law Enforcement
Subpoenas[]”; (3) “Court Rules Police Don’t Need A Warrant To Get Your Cellphone Records”;
(4) “can cops read text messages”; (5) “How do you read deleted text messages”; and (6) “how
long does it take cops to get phone records.”
        The State charged Campbell with accessory to a felony under Idaho Code section 18-
205(1). The superseding indictment alleged:
        That the defendant, Carli Joann Campbell, on or about the 24th day of December,
        2017, in Kootenai County, Idaho, having knowledge that a felony had been
        committed, to wit; aggravated battery and/or burglary, did willfully withhold or
        conceal it from a peace officer or officers, all of which is contrary to the form,
        force and effect of the statute in such case made and provided and against the
        peace and dignity of the People of the State of Idaho.

The case proceeded to trial and the State presented evidence and testimony consistent with the
aforementioned facts. Campbell did not testify in her defense or present any evidence.
        During the jury instruction conference, following the close of evidence, Campbell
objected to the district’s court’s refusal to give her proposed jury instructions. Campbell’s
proposed instructions required the jury to find that the State proved Cross committed an
aggravated battery or burglary beyond a reasonable doubt. Specifically, her proposed instructions
read:
               In order for the defendant to be guilty of Accessory to a Felony, the state
        must prove each of the following elements of Aggravated Battery as related to
        Matthew Cross:
               1. On or about December 24, 2017


                                                 4
               2. in the state of Idaho
               3. Matthew Cross committed a battery upon Daniel Renaud,
               4. by wearing shoes and kicking Daniel Renaud, and
               5. when doing so Matthew Cross caused great bodily harm, permanent
                  disability or permanent disfigurement and/or used a deadly weapon or
                  instrument
              If any of the above has not been proven beyond a reasonable doubt, then
       you must find the defendant not guilty. If each of the above has been proven
       beyond a reasonable doubt, you must find the defendant guilty.
       ....
              In order for the defendant to be guilty of Accessory to a Felony, the state
       must prove each of the following elements of Burglary as related to Matthew
       Cross:
              1. On or about December 24, 2017
              2. in the state of Idaho
              3. Matthew Cross entered a house located at [] North Maple in Hayden
                  and
              4. at the time entry was made, Matthew Cross had the specific intent to
                  commit Aggravated Battery.
              If any of the above has not been proven beyond a reasonable doubt, you
       must find the defendant not guilty. If each of the above has been proven beyond a
       reasonable doubt, then you must find the defendant guilty.

(Emphasis added).
       Campbell supported her proposed instructions by arguing, “in this particular case, since it
is an element of the offense that [Campbell] had knowledge that a felony occurred, that the State
is indeed required to prove that the offense occurred beyond a reasonable doubt.” Campbell
further asserted, “Because if this was an issue where it only amounted to a level of a
misdemeanor battery, then my client wouldn’t have withheld or concealed information or
knowledge regarding a felony, which this is specific to a felony offense.”
       The district court rejected Campbell’s proposed instructions and reasoned:
       the State must prove that the defendant in this case had knowledge of conduct that
       can be constituted [sic] aggravated battery or burglary, but not that she had
       knowledge that those crimes had been proved beyond a reasonable doubt or that
       those crimes have such evidence that they amount to beyond-a-reasonable-doubt
       standard.

Instead of imposing a burden on the State to prove Cross committed a collateral crime, the
district court required the jury to find an aggravated battery and/or burglary had been committed
beyond a reasonable doubt. The district court gave the following elements instruction:




                                                5
                 In order for the defendant to be guilty of Accessory to a Felony, the State
          must prove each of the following:
                 1. On or about December 24, 2017
                 2. in the state of Idaho
                 3. the defendant Carli Joann Campbell while
                 4. having knowledge that an Aggravated Battery and/or Burglary had
                     been committed
                 5. did willfully withhold or conceal knowledge of such Aggravated
                     Battery and/or Burglary from a peace office or officers.
                 If any of the above has not been proven beyond a reasonable doubt, you
          must find the defendant not guilty. If each of the above has been proven beyond a
          reasonable doubt, then you must find the defendant guilty.

(Emphasis added). The district court also defined the elements of Aggravated Battery and
Burglary for the jury, using standard Idaho Criminal Jury Instructions (ICJI) 511, 1203, 1207.
          The jury found Campbell guilty of accessory to a felony. The district court imposed a
unified sentence of five years, with zero years fixed, and retained jurisdiction. Following a
successful Rider, the district court suspended the sentence and placed Campbell on supervised
probation for two years. Campbell timely filed a notice of appeal.
                                  II. STANDARD OF REVIEW
          “ ‘Whether jury instructions fairly and adequately present the issues and state the
applicable law is a question of law over which this Court exercises free review.’ ” State v.
Draper, 151 Idaho 576, 587, 261 P.3d 853, 864 (2011) (quoting State v. Humphreys, 134 Idaho
657, 659, 8 P.3d 652, 654 (2000)). This Court looks to jury instructions as a whole, rather than
individually, to determine whether they adequately present the issues and state the applicable
law. Id. at 588, 261 P.3d at 865; State v. Adamcik, 152 Idaho 445, 472, 272 P.3d 417, 444 (2012).
“ ‘An erroneous instruction will not constitute reversible error unless the instructions as a whole
misled the jury or prejudiced a party.’ ” State v. Mann, 162 Idaho 36, 43, 394 P.3d 79, 86 (2017)
(quoting State v. Zichko, 129 Idaho 259, 264, 923 P.2d 966, 971 (1996)). If there is an omission
of an essential element in a jury instruction this Court employs the harmless error test. State v.
Hickman, 146 Idaho 178, 180, 191 P.3d 1098, 1100 (2008).
                                          III. ANALYSIS
          A. The district court properly instructed the jury on the charge of accessory to a
felony.
          Campbell contends the district court erred when it refused to give her proposed jury
instruction, which required the jury to find the State proved Cross committed an aggravated


                                                  6
battery or burglary beyond a reasonable doubt. She essentially asserts that the jury had to find the
principal, Cross, guilty of a felony before she could be found guilty as an accessory. Campbell
argues that due process requires each and every element of a crime to be proven beyond a
reasonable doubt.
       The Fourteenth Amendment of the United States Constitution guarantees the right
       to due process, and the U.S. Supreme Court has held that as a part of that due
       process, ‘no person shall be made to suffer the onus of a criminal conviction
       except upon sufficient proof – defined as evidence necessary to convince a trier of
       fact beyond a reasonable doubt of the existence of every element of the offense.’

Adamcik, 152 Idaho at 460, 272 P.3d at 432 (quoting Jackson v. Virginia, 443 U.S. 307, 316
(1979)).
       First, we begin our analysis with Idaho Code section 18-205(1), which pertains to
accessories to a felony crime. Statutory interpretation is intended to ascertain and “ ‘give effect
to legislative intent.’ ” Doe v. Boy Scouts of America, 148 Idaho 427, 430, 224 P.3d 494, 497
(2009) (quoting State v. Doe, 147 Idaho 326, 328, 208 P.3d 730, 732 (2009)). This Court begins
with the statute’s literal words, “which are the best guide in determining legislative intent.” Id.
       Idaho Code section 18-205(1) provides:
       All persons are accessories who, having knowledge that a felony has been
       committed:
              (1) Willfully withhold or conceal it from a peace officer, judge,
              magistrate, grand jury or trial jury

(Emphasis added). A plain reading of this statute does not support Campbell’s position. The
plain words require that the person charged have knowledge that a felony has been committed.
The reasonable interpretation of section 18-205(1) is that it places the burden on the State to
prove that the accessory possessed the required mental state—knowledge of the felony—and it
requires commission of a felony.
       No Idaho appellate court has ever held that conviction of a principal of the crime, prior to
or during the trial of the accessory, is a prerequisite to an accessory conviction. However, while
considering whether accessory after the fact is a lesser included offense of aiding and abetting,
this Court noted the essential statutory elements of accessory of a felony as:
       [T]he accessory after the fact statute requires that (1) the actor hav[e] knowledge
       that a felony has been committed; then, (2) with that knowledge . . . willfully
       withhold or conceal that knowledge from law enforcement. . . .



                                                  7
Rome v. State, 164 Idaho 407, 418, 431 P.3d 242, 253 (2018) (internal quotations omitted).
         In State v. Hauser, the Idaho Court of Appeals addressed a challenge to the sufficiency of
the evidence for a conviction as an accessory to a felony. See State v. Hauser, 143 Idaho 603,
150 P.3d 296 (Ct. App. 2006). The defendant conceded that the State presented sufficient
evidence to prove the underlying offense – so that issue was never considered by the court. Id. at
607, 150 P.3d at 300. Instead, the defendant focused her appeal on the requirement that the State
must prove she had actual knowledge that a felony had been committed. Id. Regarding that
argument, the court held, “the knowledge requirement of I.C. § 18-205, in the context of
subsection (1) of that statute, is met if the person charged as an accessory had such information
as would lead a reasonable person to conclude that a felony had been committed.” Id. The court
in State v. Teasley also reached a similar result. See Teasley, 138 Idaho 113, 58 P.3d 97 (Ct. App.
2002). We find Hauser’s holding regarding the knowledge element persuasive and we adopt it
here.
         Campbell cites a handful of federal cases to support her position that the district court
should have given a separate instruction that required the jury to find the State had proved Cross
committed burglary or aggravated battery beyond a reasonable doubt. See United States v. Innie,
7 F.3d 840, 850 (9th Cir. 1993); United States v. De La Rosa, 171 F.3d 215, 221 (5th Cir. 1999);
United States v. Rivera-Figueroa, 149 F.3d 1, 6 n.5 (1st Cir. 1998); United States v. Lepanto,
817 F.2d 1463, 1467 (10th Cir. 1987); United States v. Cruz-Santiago, 330 F. Supp. 2d 26, 28
(D. P.R. 2004). However, these cases do not support Campbell’s argument that the district court
needed to instruct the jury on the elements of burglary and aggravated battery, as it related to
Cross.
         Cruz-Santiago may be the closest case on point. There, the defendant was charged and
convicted of accessory after the fact by providing assistance to a fugitive charged with
conspiracy to possess a controlled substance with the intent to distribute. Cruz-Santiago, 330 F.
Supp. 2d at 27. On appeal, the defendant challenged the sufficiency of the evidence to sustain her
conviction for accessory after the fact. Id. The court brushed aside the government’s argument
that focused on the defendant’s mere knowledge that the offense had been committed. Id. at 27-
28. The court noted that “ ‘commission of the underlying offense is a prerequisite for conviction
as an accessory after the fact.’ ” Id. at 28 (quoting Innie, 7 F.3d at 850). The court reiterated the
three elements the government must prove to establish an accessory after-the-fact conviction “



                                                 8
‘(1) the commission of an underlying offense against the United States; (2) the defendant’s
knowledge of that offense; and (3) assistance by the defendant in order to prevent the
apprehension, trial, or punishment of the offender.’ ” Id. (quoting De La Rosa, 171 F.3d at 221).
The court found that there was insufficient evidence for a jury to find the first element - that
there was a commission of an underlying offense against the United States. Id. The court
importantly stated:
       While it is true that ‘[c]onviction of the principal is not a necessary condition
       precedent to the conviction of an accessory after the fact’ U.S. v. Walker, 415
       F.2d 530 (9th Cir. 1969), the Court cannot sustain a conviction without any
       evidence that Diaz-Rivera voluntarily conspired to possess with the intent to
       distribute heroine [sic], cocaine, crack cocaine, and marijuana as stated in his
       indictment. For example, a review of the record indicates that there was no
       circumstantial or direct evidence presented at trial to determine whether Diaz-
       Rivera acted alone or whether he had entered into a voluntary agreement with
       one or more individuals which ultimately is the essence of a conspiracy.
Id. Similarly, in Rivera-Figueroa, the court noted in a footnote that, “[t]he accessory-after-the-
fact offense does have some elements in common with the principal crime insofar as it requires
proof of the substantive offense by someone . . . .” 149 F.3d at 6 n.5 (emphasis added). It did not
discuss the issue further.
         These authorities cited by Campbell actually support the district court’s jury
instructions, as given. There must be evidence of the underlying felony and its commission “by
someone,” in order to sustain an accessory conviction. Id. (emphasis added). This can be done by
“circumstantial or direct evidence presented at trial” demonstrating the principal’s culpability.
Cruz-Santiago, 330 F. Supp. 2d at 28. Here, that standard was met because the district court
required the jury to find beyond a reasonable doubt that Campbell had knowledge that someone
committed an aggravated battery or burglary. Therefore, to find that Campbell was an accessory,
it was not necessary for the jury to make a specific finding that Cross was the principal.
       Similarly, the Idaho Criminal Jury Instructions, which this Court generally presumes to
be correct, only require a felony to have been committed, not a conviction of the actual principal
who committed the felony. Mann, 162 Idaho at 43; McKay v. State, 148 Idaho 567, 571 n.2, 225
P.3d 700, 704 n.2 (2010). ICJI 310 suggests the following instruction:
       A person who knows a felony was committed, and willfully conceals it from a
       [peace officer] [judge] [magistrate] [grand jury] [petit jury] [or] [harbors and
       protects the person charged with or convicted thereof,] is guilty of an accessory.



                                                 9
ICJI 310. Cross’ identity as the principal was not a prerequisite to Campbell’s conviction as an
accessory. Therefore, the district court did not err in refusing to give Campbell’s proposed
instructions, which would have required the jury to find beyond a reasonable doubt, “as related
to Matthew Cross,” that he committed the battery.
       The district court’s instructions, although formatted differently than ICJI 310, were
appropriate because: (1) they were consistent with the plain language of the statute, (2) they
reflected persuasive authorities that require proof the underlying crime was committed “by
someone” rather than conviction of the principal, and (3) the instructions mirrored the relevant
Idaho Criminal Jury Instructions. The jury was instructed on the elements of the crime of
accessory to a felony, as follows:
              In order for the defendant to be guilty of Accessory to a Felony, the State
       must prove each of the following:
              1. On or about December 24, 2017
              2. in the state of Idaho
              3. the defendant Carli Joann Campbell while
              4. having knowledge that an Aggravated Battery and/or Burglary had
                  been committed
              5. did willfully withhold or conceal knowledge of such Aggravated
                  Battery and/or Burglary from a peace office or officers.
              If any of the above has not been proven beyond a reasonable doubt, you
       must find the defendant not guilty. If each of the above has been proven beyond a
       reasonable doubt, then you must find the defendant guilty.

(Emphasis added). Campbell ignores the language at the bottom of the district court’s
instructions that requires the jury to find each element – including the fact that an Aggravated
Battery or a Burglary had been committed – beyond a reasonable doubt. This instruction clearly
requires the jury to find commission of the underlying offense beyond a reasonable doubt. Thus,
this instruction required the State to prove all the necessary elements.
       Furthermore, the district court followed the ICJI definitions of Aggravated Battery and
Burglary in instructing the jury, which define those terms as follows:
       In order for a person to be guilty of Aggravated Battery, the State must prove each
       of the following:
               1. On or about a time
               2. in the state of Idaho
               3. a person committed a battery upon another,
               4. when doing so said person caused great bodily harm
       ....
       A “battery” is committed when a person:


                                                 10
              (1) willfully and unlawfully uses force or violence upon the person of
                  another; or
              (2) actually, intentionally and unlawfully touches or strikes another person
                  against the will of the other; or
              (3) unlawfully and intentionally causes bodily harm to an individual
       ....
               In order for a person to be guilty of Burglary, the State must prove each of
       the following:
               1. On or about a time
               2. in the state of Idaho
               3. a person entered a home, and
               4. at the time entry was made said person had the specific intent to
                   commit a felony.

See ICJI 511, 1203, 1207. Therefore, the jury was informed of the required elements of
aggravated battery and burglary, and it was instructed as an element to accessory that one of
those crimes had to have been committed beyond a reasonable doubt.
       When read as a whole, the jury instructions correctly stated the law. State v. Medina, 165
Idaho 501, 507, 447 P.3d 949 955 (2019). While we acknowledge that it might be ideal to either
try both the principal and the accessory together, or first obtain a conviction of the principal
before proceeding to trial with the accessory, it is not required. There is simply no requirement
that the State must prove the identity of the principal, or establish their guilt beyond a reasonable
doubt. Accordingly, we conclude that the jury instruction given to the jury by the district court
properly reflected the law.
        B. Due to the uncontroverted and overwhelming evidence of guilt, the alleged errors
in the jury instructions were harmless.
       Even if we were to find that the district court’s jury instructions were somehow erroneous
for leaving out a required element, we must still determine whether the totality of the record
would render such error harmless. “In instances where erroneous jury instructions were provided
at trial, an appellate court must first determine whether an improper jury instruction affected the
entire deliberative process.” State v. Perry, 150 Idaho 209, 224, 245 P.3d 961, 976 (2008). If the
improper jury instruction was so fundamentally flawed that it affected the entire deliberative
process, then reversal is required. Id. However, in cases
       where the jury instructions were only partially erroneous, such as where the jury
       instructions improperly omitted one element of a charged offense, the appellate
       court may apply the harmless error test, and where the evidence supporting a
       finding on the omitted element is overwhelming and uncontroverted, so that no


                                                 11
       rational jury could have found that the state failed to prove that element, the
       constitutional violation may be deemed harmless.
Id. For the reasons discussed below, we find that the record in this case presents a compelling
basis for finding that Campbell knew, yet concealed her knowledge, that a felony had been
committed.
       First, although Campbell contends that she contested the evidence presented by the State
on both the aggravated battery and burglary charges at trial, she called no witnesses, presented
no evidence, and only claims that she contested the evidence through her closing argument. We
reject this argument because it is a fundamental principle that the closing arguments of counsel
are not evidence, as the jury in this case was specifically instructed. See ICJI 202. While
Campbell pleaded not guilty, thereby requiring the State to present sufficient evidence to prove
its case beyond a reasonable doubt, she made no attempt to rebut any of the State’s evidence with
evidence of her own. Therefore, the evidence of guilt in the record before us is almost entirely
uncontroverted.
       Second, turning to the weight of the evidence presented by the State in this case, it was so
overwhelming that no rational jury could have found that the State had failed to meet its burden
on every element. Narrowing the scope of our analysis to just the underlying acts by Campbell
sufficient to prove the charge of accessory to an aggravated battery, the evidence was conclusive.
In sum, the State presented substantial and competent evidence that on December 24, 2017, in
the state of Idaho, Campbell had knowledge that a battery had been committed upon Renaud and
the battery had caused Renaud great bodily harm, and Campbell willfully withheld and
concealed knowledge of the crime from law enforcement every time she was questioned. See I.C.
§ 18-205(1).
       For example, the State presented substantial and competent evidence for a rational jury to
have found that Campbell had knowledge of the circumstances related to the aggravated battery
committed against Renaud. The evidence, again wholly unrebutted at trial, showed that
Campbell told Renaud he would get his “ass kicked” if he did not leave. Later, Renaud awoke to
see Cross enter through the front door, point at him, and then “bull rush” him. Campbell, despite
initially denying any knowledge of the incident, later reported to law enforcement that Renaud
was punched and kicked by an unknown random stranger. Renaud identified Cross as his
assailant to law enforcement at the hospital. The crime was an aggravated battery—a felony—
because Cross caused great bodily harm in commission of the battery, to wit: Cross broke


                                               12
Renaud’s jaw and fractured his sinus; Renaud underwent two surgeries to fix his jaw, which
included doctors installing metal plates; during recovery from surgery, Renaud lost weight,
suffered great pain, and he could not work; he could barely communicate; and Renaud’s jaw
shape has been permanently altered.
       Additionally, the State presented persuasive evidence that not only showed that Campbell
had knowledge of the aggravated battery, but it also demonstrated she may have facilitated the
attack. At the very least, the evidence strongly supports the conclusion that she concealed and
withheld the full extent of her knowledge about the crime from police officers. For example, the
jury heard evidence that Campbell became angry after Renaud cuddled up to her female friend
and suggested a “threesome.” Campbell then demanded that Renaud leave but he refused. Cell
phone records confirm she then made at least two phone calls to Cross. The evidence suggested
that Campbell was not only in a sexual relationship with Renaud at the time, but she had been
similarly involved with Cross. After the calls with Cross, she warned Renaud that he would get
his “ass kicked” if he did not leave. Shortly thereafter, Cross appeared at Campbell’s house and
battered Renaud until he was unconscious. When police arrived, Campbell’s story constantly
changing. For instance, she initially told Deputy Brock she had not seen what happened or who
did it. Yet, Campbell told medical personnel that Renaud had been punched and kicked.
Campbell later told Deputy Brock that she saw “a person” kick Renaud. Later on, Campbell told
a different officer, while describing the incident, that “he” punched and “he” kicked Renaud.
When directly confronted, Campbell continuously denied any knowledge of what happened,
apparently forgetting that she had earlier reported to the 911 operator that there was a motive for
the crime: “there was like a dispute over a girl and someone got punched.”
       After the incident, telecommunication records confirmed that Campbell and Cross
exchanged multiple text messages, including one in which Campbell texted Cross: “Actually was
looking forward to you fucking him up. You are a great man wish I could have seen that.”
(Emphasis added). Cross replied, “Lmfao I bet.” Campbell also said, “He was so scared” and “I
am like upset that he’s gonna [sic] keep his teeth.” The analysis of Cross’ cell phone records
showed that before the incident, Cross’ phone was operating on the north side of Coeur d’Alene.
However, around the time of the battery, Cross’ phone was operating in a sector on the north side
of Hayden, near the incident. Between the time of the incident and the time police seized
Campbell’s phone pursuant to a warrant, records show that Campbell made many internet



                                                13
searches relating to whether police can subpoena text messages, and how to delete text messages.
Most importantly, Campbell’s text messages to Cross, recorded jail phone calls with Cross and
her husband, and post-incident internet searches all show that she knew the aggravated battery
occurred and was actively attempting to conceal the full extent of her knowledge from law
enforcement.
         In sum, this Court concludes that the district court properly rejected Campbell’s proposed
jury instructions and correctly instructed the jury as required by Idaho Code section 18-205(1)
and applicable precedent. Even if the district court somehow erred in its jury instruction, there
was overwhelming evidence of guilt presented at trial to satisfy each and every element of the
crime, thus satisfying the standard for harmless error. Perry, 150 Idaho at 224, 245 P.3d at 976.
                                       IV. CONCLUSION
         For the foregoing reasons, this Court affirms the conviction and judgment of the district
court.
         Chief Justice BEVAN and Justices BURDICK, BRODY and STEGNER CONCUR.




                                                 14